DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received on January 24, 2021 has been acknowledged.  Claims 44 and 46 have been canceled.  Claims 53-56 have been added.  Therefore, claims 37-43, 45, and 47-56 are pending.

Allowable Subject Matter
Claims 37-43, 45, and 47-56 are allowed.
The following is a statement of reasons for allowance:  claims 37, 45 and 53 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record, Wichern (US 2,955,310), does not teach “wherein the fluid dispensing portion includes a first section having a plurality of first section apertures and a second section having a plurality of second section apertures” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 37.
The prior art of record, Kott et al (US 8,251,603), does not teach “wherein the mixing portion comprises a vee manifold” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 45.
The prior art of record, Kott et al (US 8,251,603), does not teach “wherein the carrier comprises a frame portion and a handle portion” as within the context of the 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754